Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

Amendment No. 2 to Credit Agreement dated as of December 9, 2013 (this “Second
Amendment”) among ALTISOURCE SOLUTIONS S.À R.L., a private limited liability
company (société à responsabilité limitée) organized and established under the
laws of the Grand Duchy of Luxembourg, having its registered office at 291,
route d’Arlon, L-1150 Luxembourg, Grand Duchy of Luxembourg, having a share
capital of USD 21,463,001 and registered with the Luxembourg Trade and Companies
register under number B 147268 (the “Borrower”), ALTISOURCE PORTFOLIO SOLUTIONS
S.A., a public limited liability company (société anonyme) organized and
established under the laws of the Grand Duchy of Luxembourg, having its
registered office at 291, route d’Arlon, L-1150 Luxembourg, Grand Duchy of
Luxembourg and registered with the Luxembourg Trade and Companies register under
number B 72391 (“Holdings”), BANK OF AMERICA, N.A., as Administrative Agent
under the Credit Agreement referred to below (in such capacity, the
“Administrative Agent”), the Administrative Agent for and on behalf of the
Lenders who are consenting to the Specified Amendments referred to below (the
“Consenting Lenders”) and the Lenders party hereto as “Rollover Lenders”
(collectively, the “Rollover Lenders”), and each Person listed on the signature
pages hereto as an Additional Refinancing Lender (collectively, the “Additional
Refinancing Lenders” and, together with the Rollover Lenders, the “Refinancing
Lenders”).

 

The Borrower, Holdings, the lenders from time to time party thereto and the
Administrative Agent are parties to a Credit Agreement dated as of November 27,
2012 (as amended, restated, supplemented or otherwise modified from time to time
prior to the date hereof, including by that certain Amendment No. 1 to Credit
Agreement, dated as of May 7, 2013, the “Credit Agreement”).  Pursuant to
Section 2.14(a) of the Credit Agreement, the Borrower has requested Refinancing
Debt to refinance in full the Term Loans (as defined under the Credit Agreement
prior to giving effect to this Second Amendment) outstanding under the Credit
Agreement.  In accordance with Section 2.14(a) of the Credit Agreement, the
Refinancing Lenders have elected to provide the Refinancing Debt on the terms
and conditions set forth herein.  In addition, the Borrower has requested that
the Lenders agree to certain amendments to the Credit Agreement to permit the
Borrower to, among other things, establish a Permitted Revolving Credit Facility
(as defined in the Credit Agreement after giving effect to this Second
Amendment) in an aggregate amount of up to $100,000,000, and each of the
Consenting Lenders have agreed, subject to the terms and conditions set forth
herein, to amend the Credit Agreement as herein provided.  Accordingly, the
parties hereto hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01  Definitions.  All capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed thereto in the Credit Agreement,
as amended by and after giving effect to this Second Amendment (the “Amended
Credit Agreement”).

 

ARTICLE II
AMENDMENTS TO THE CREDIT AGREEMENT
TO EFFECTUATE THE REFINANCING DEBT

 

Section 2.01  Amendments.  The Credit Agreement is hereby amended as follows:

 

--------------------------------------------------------------------------------


 

(a)                     Section 1.01 of the Credit Agreement is hereby amended
by inserting the following definitions in the appropriate alphabetical order:

 

“First Amendment Engagement Letter” means that certain Engagement Letter dated
as of April 25, 2013 by and among the Borrower and the Lead Arrangers.

 

“Original Term Facility” means, immediately prior to the effectiveness of the
Second Amendment, the aggregate principal amount of the Original Term Loans
outstanding at such time.

 

“Original Term Lender” means, immediately prior to the effectiveness of the
Second Amendment, any Lender that holds Original Term Loans at such time.

 

“Original Term Loan” means any loan made by any Original Term Lender under the
Original Term Facility.

 

“Rollover Lender” means each Lender party to the Credit Agreement immediately
prior to the Second Amendment Effective Date which elects to exchange
outstanding Original Term Loans for Term Loans under and in accordance with the
Second Agreement.

 

“Second Amendment” means that certain Amendment No. 2 to Credit Agreement dated
as of December 9, 2013 among the Borrower, Holdings, the Administrative Agent,
the Administrative Agent for and on behalf of the Consenting Lenders (as defined
therein) and the Rollover Lenders, and the Additional Refinancing Lenders (as
defined therein) party thereto.

 

“Second Amendment Effective Date” means the date on which the conditions
specified in Sections 4.01 and/or 4.02 of the Second Amendment and Section 4.03
of the Second Amendment are in each case satisfied (or waived).

 

“Second Amendment Engagement Letter” means that certain Engagement Letter dated
as of December 9, 2013 by and among the Borrower and the Lead Arrangers.

 

(b)                     The definition of “Applicable Margin” in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

“Applicable Margin” means, in respect of the Term B Facility, 2.50% per annum
for Base Rate Loans and 3.50% per annum for Eurodollar Rate Loans.

 

(c)                      The definition of “Lender” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

“Lender” means each financial institution listed on Schedule 2.01 (other than
any such person that ceased to be a party hereto pursuant to an Assignment and
Acceptance in accordance with Section 10.06), as well as any Person that becomes
a “Lender” hereunder pursuant to Section 10.06, 2.12 or 2.14, including, for the
avoidance of doubt, the Refinancing Lenders under and as defined in the Second
Amendment.

 

2

--------------------------------------------------------------------------------


 

(d)                     The definition of “Loan Documents” in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

“Loan Documents” means this Agreement, each Guaranty, each Security Document,
each Note (if any), the First Amendment, the Second Amendment, the
Administrative Agent Fee Letter, the Engagement Letter, the First Amendment
Engagement Letter, the Second Amendment Engagement Letter and all agreements,
instruments or documents in connection therewith.

 

(e)                      The definition of “Refinancing Amendment” in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“Refinancing Amendment” means an amendment to this Agreement, in form and
substance reasonably satisfactory to the Administrative Agent, among the
Borrower, the Administrative Agent and the Lenders providing Refinancing Debt,
effecting the incurrence of such Refinancing Debt in accordance with
Section 2.14, including the Second Amendment.

 

(f)                       The definition of “Term B Loan Commitment” in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“Term B Loan Commitment” means with respect to each Lender, the commitment of
such Lender to make (i) Term B Loans on the Second Amendment Effective Date as
set forth in Section 2.01(i) and (ii) any Incremental Term Loans in the form of
Term B Loans as set forth in Section 2.01(ii).  The initial amount of each
Lender’s Term B Loan Commitment on the Second Amendment Effective Date is
(x) set forth in the Assignment and Acceptance pursuant to which such Lender
shall have assumed its Term B Loan Commitment or (y) the amount otherwise
notified to such Lender by the Administrative Agent prior to the Second
Amendment Effective Date, as applicable.  The aggregate amount of Term B Loan
Commitments on the Second Amendment Effective Date is $397,497,493.74.

 

(g)                      Section 2.01(i) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

(i)                                     (A) each Lender having a Term B Loan
Commitment on the Effective Date made a Term B Loan to the Borrower on the
Effective Date in a principal amount equal to its Term B Loan Commitment on the
Effective Date, which amount of Original Term Loans advanced to the Borrower on
the Effective Date was equal to $200,000,000, (B) each Lender having a First
Amendment Incremental Term Loan Commitment on the First Amendment Effective Date
made a First Amendment Incremental Term Loan to the Borrower on the First
Amendment Effective Date in a principal amount equal to its First Amendment
Incremental Term Loan Commitment on the First Amendment Effective Date, which
amount of Original Term Loans advanced to the Borrower on the First Amendment
Effective Date was equal to $200,000,000 and (C) each Lender having a Term B
Loan Commitment on the Second Amendment Effective Date agrees to make Term B
Loans to the Borrower on the Second Amendment Effective Date in a principal
amount not to exceed its Term B Loan Commitment and after the funding of the
Term B Loans on the Second Amendment Effective Date, the Term B Loan Commitment
of each Lender shall terminate, provided that the obligation of each Lender
which is a Rollover Lender to make such Term B Loans shall be deemed satisfied
by the execution and

 

3

--------------------------------------------------------------------------------


 

delivery to the Administrative Agent of a duly completed signature page to the
Second Amendment (and the Term Loans of such Rollover Lender shall be deemed
made on the Second Amendment Effective Date); and

 

(h)                     Section 2.07(a)(i) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

(i)                                     the Borrower shall repay Term B
Borrowings to the Administrative Agent for the ratable accounts of the Lenders
on the last Business Day of March, June, September and December, commencing with
December 31, 2013, and prior to the Term B Facility Maturity Date (each such
date, a “Scheduled Repayment Date”) in the aggregate principal amount (a
“Scheduled Repayment”) equal to $993,750;

 

(i)                         Section 2.08(a)(ii) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

(ii)                                  Notwithstanding anything herein to the
contrary, in the event that on or prior to the date that is six months following
the Second Amendment Effective Date, the Borrower (x) makes any prepayment of
Term Loans with the proceeds of any Repricing Transaction described under clause
(i) of the definition of Repricing Transaction, or (y) effects any amendment of
this Agreement resulting in a Repricing Transaction under clause (ii) of the
definition of Repricing Transaction, the Borrower shall on the date of such
prepayment or amendment, as applicable, pay to each Lender (I) in the case of
such clause (x), 1.00% of the principal amount of the Term Loans so prepaid and
(II) in the case of such clause (y), 1.00% of the aggregate amount of the Term
Loans affected by such Repricing Transaction and outstanding on the effective
date of such amendment.

 

(j)                        Section 2.10(a) and (b) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

(a)                                 The Loans comprising each Base Rate
Borrowing shall bear interest at a rate per annum equal to the sum of (i) the
greater of (x) the Base Rate and (y) 2.00% plus (ii) the Applicable Margin.

 

(b)                                 The Loans comprising each Eurodollar Rate
Borrowing shall bear interest for each Interest Period applicable thereto at a
rate per annum equal to the sum of (i) the greater of (x) the Adjusted
Eurodollar Rate for such Interest Period and (y) 1.00% plus (ii) the Applicable
Margin.

 

(k)                     Section 2.14 of the Credit Agreement is hereby amended
by adding a new clause (f) at the end thereof to read as follows:

 

(f)                                   All Term Loans made on the Second
Amendment Effective Date (or deemed made by the exchange by Rollover Lenders of
Original Term Loans on the Second Amendment Effective Date for Term Loans)
constitute Refinancing Debt and the Second Amendment constitutes a Refinancing
Amendment.

 

(l)                         Section 6.12 of the Credit Agreement is hereby
amended by (i) deleting the words “Borrowing Date” in the first sentence thereof
and inserting the words “Effective Date” in lieu thereof and (ii) adding the
following sentence at the end thereof:

 

4

--------------------------------------------------------------------------------


 

Use the proceeds of the Term B Loans funded on the Second Amendment Effective
Date to repay in full the outstanding principal amount of the Original Term
Loans on the Second Amendment Effective Date.

 

ARTICLE III
AMENDMENTS TO THE CREDIT AGREEMENT
TO PERMIT THE SPECIFIED AMENDMENTS

 

Section 3.01  Amendments.  The Credit Agreement is hereby amended as follows
(collectively, the “Specified Amendments”):

 

(a)                     The cover page of the Credit Agreement is hereby amended
by deleting the words “and CITIGROUP GLOBAL MARKETS INC.” in each instance where
it appears and inserting the words “CITIGROUP GLOBAL MARKETS INC. and J.P.
MORGAN SECURITIES LLC” in lieu thereof.

 

(b)                     The Credit Agreement is hereby amended by (i) inserting
the words “for which the financial statements required by Section 6.01(a) or
(b), as the case may be, have been (or were required to be) delivered”
immediately following the words “as of the last day of the Fiscal Quarter most
recently ended” or “as of the last day of the most recently ended Fiscal
Quarter” in each instance where they appear and (ii) deleting the words “for
which financial statements are available” at the end of Section 7.01(m) thereof.

 

(c)                      Section 1.01 of the Credit Agreement is hereby amended
by inserting the following definitions in the appropriate alphabetical order:

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to any and all guarantees
of such Loan Party’s Swap Obligations by other Loan Parties) at the time the
Guaranty of such Loan Party, or a grant by such Loan Party of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.

 

“Permitted Revolving Credit Commitment” means a commitment to make revolving
credit loans to the Borrower from time to time pursuant to a Permitted Revolving
Credit Facility.

 

“Permitted Revolving Credit Facility” means a revolving credit facility
established pursuant to Permitted Revolving Credit Facility Documentation or a

 

5

--------------------------------------------------------------------------------


 

Permitted Revolving Credit Facility Amendment (as elected by the Borrower) in an
aggregate principal amount not to exceed $100,000,000.  Notwithstanding the
foregoing no revolving credit facility shall constitute a Permitted Revolving
Credit Facility unless at the time of the establishment thereof, the Senior
Secured Leverage Ratio (as established pursuant to a certificate of an
Authorized Officer of the Borrower showing the Senior Secured Leverage Ratio
determined in accordance with Section 7.07 as of the last day of the Fiscal
Quarter most recently ended immediately prior to and after giving effect to the
establishment of such Permitted Revolving Credit Facility and assuming that such
Permitted Revolving Credit Facility is fully funded) is equal to or less than
3.00 to 1.00.

 

“Permitted Revolving Credit Facility Agent” means any administrative agent or
collateral agent under any Permitted Revolving Credit Facility, which, for the
avoidance of doubt, may, but need not be, the Administrative Agent and/or the
Collateral Agent.

 

“Permitted Revolving Credit Facility Amendment” means an amendment to this
Agreement, in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrower, the Administrative Agent and one or more Permitted
Revolving Credit Lenders, pursuant to which the Borrower may establish a
Permitted Revolving Credit Facility.  Without limiting the generality of the
foregoing, it is acknowledged and agreed that any Permitted Revolving Credit
Facility may have more restrictive terms (such as financial maintenance
covenants) than those applicable to the Term Loans and may bear fees and
interest rates as may be agreed upon by the Borrower, the Permitted Credit
Facility Agent(s) and the Permitted Revolving Credit Lender(s).

 

“Permitted Revolving Credit Facility Documentation” means a revolving credit
agreement, security documents and other loan documents, each in form and
substance reasonably satisfactory to the Administrative Agent, among the
Borrower, a Permitted Revolving Credit Facility Agent and one or more Permitted
Revolving Lenders, pursuant to which the Borrower may establish a Permitted
Revolving Credit Facility.  Without limiting the generality of the foregoing, it
is acknowledged and agreed that any Permitted Revolving Credit Facility may have
more restrictive terms (such as financial maintenance covenants) than those
applicable to the Term Loans and may bear fees and interest rates as may be
agreed upon by the Borrower, the Permitted Credit Facility Agent(s) and the
Permitted Revolving Credit Lender(s).

 

“Permitted Revolving Credit Lender” means, at any time, any lender that has a
Permitted Revolving Credit Commitment as such time.

 

“Permitted Revolving Credit Liens” means Liens on the assets of Holdings and the
Restricted Subsidiaries securing a Permitted Revolving Credit Facility, which
are (i) either pari passu with or junior to the Liens securing the Obligations
and do not extend to any property or assets of Holdings and its Subsidiaries
other than the Collateral and (ii) if such Permitted Revolving Credit Facility
is established pursuant to Permitted Revolving Credit Facility Documentation
rather than a Permitted Revolving Credit Facility Amendment, (A) granted to the
Permitted Revolving Credit Facility Agent for the benefit of the Permitted
Revolving Credit Facility Lenders under security documents substantially
identical to the Security Documents and (B) subject to a customary intercreditor
or collateral sharing or subordination arrangement in form and substance
reasonably satisfactory to the Administrative Agent that is entered into between
the Collateral Agent (as collateral agent for the Secured Parties) and the
Permitted Revolving Credit Facility Agent and that provides for lien sharing and
the pari passu or junior

 

6

--------------------------------------------------------------------------------


 

treatment of the Permitted Revolving Credit Facility Liens with the Liens
securing the Obligations.

 

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

(d)                     Clause (j) of the definition of “Consolidated Adjusted
EBITDA” in Section 1.01 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

 

(j) costs, fees and expenses incurred in connection with the Spinoff, the
Transactions, the First Amendment (including without limitation the incurrence
of First Amendment Incremental Term Loans on the First Amendment Effective Date
and the use of proceeds thereof and the payment of fees and expenses in
connection therewith), the Second Amendment (including without limitation the
incurrence of Refinancing Debt on the Second Amendment Effective Date and the
use of proceeds thereof and the payment of fees and expenses in connection
therewith), the incurrence of a Permitted Revolving Credit Facility, Permitted
Acquisitions and Permitted Spin-Offs,

 

(e)                      The definition of “Co-Syndication Agents” in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“Co-Syndication Agents” means (i) Barclays Bank PLC or its designated affiliate,
Citigroup Global Markets Inc. or its designated affiliate and, in each case, any
respective successors thereto and (ii) at any time on or after the Second
Amendment Effective Date, J.P. Morgan Securities LLC or its designated affiliate
and any successor thereto.

 

(f)                       The definition of “Hedge Bank” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

“Hedge Bank” means each Lender, each Permitted Revolving Credit Facility Lender,
each Agent, each Permitted Revolving Credit Facility Agent and each of their
respective Affiliates counterparty to a Hedge Agreement (including any Person
who is an Agent or a Lender (and any Affiliate thereof) as of the initial
Borrowing Date but subsequently, whether before or after entering into a Hedge
Agreement, ceases to be an Agent or a Lender, as the case may be) that has
affirmatively elected, by written notice to the Administrative Agent and to the
Borrower, to treat such Hedge Agreement as a Hedge Agreement hereunder.

 

(g)                      The definition of “Lead Arranger” in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

“Lead Arranger” means (i) Bank of America, N.A. or its designated affiliate,
Barclays Bank PLC or its designated affiliate, Citigroup Global Markets Inc. or
its designated affiliate and, in each case, any respective successors thereto
and (ii) at any time on or after the Second Amendment Effective Date, J.P.
Morgan Securities LLC or its designated affiliate and any successor thereto.

 

7

--------------------------------------------------------------------------------


 

(h)                     The definition of “Obligations” in Section 1.01 of the
Credit Agreement is hereby amended by inserting the words “, in each case other
than any Excluded Swap Obligations” at the end thereof.

 

(i)                         The definition of “Permitted Fiji Transaction” in
Section 1.01 of the Credit Agreement is hereby deleted and replaced with the
following definition of “Permitted Equator Transaction”:

 

“Permitted Equator Transaction” means a potential transaction or series of
transactions by the Borrower or a Restricted Subsidiary relating to the
acquisition (of stock, assets or a combination thereof) of, or combination with,
a Person engaged in business line(s) similar to certain Core Business Activities
which, as of the First Amendment Effective Date, is anticipated to be
consummated prior to December 31, 2013; provided that (i) the initial cash
purchase price payable by the Borrower or any Restricted Subsidiary shall not
exceed $70,000,000; (ii) the earn-out obligations incurred by the Borrower or
any Restricted Subsidiary shall not exceed $80,000,000; (iii) any Acquired
Entity in the Permitted Equator Transaction shall become a Subsidiary Guarantor
pursuant to, and as required by, Section 6.09; and (iv) any property or assets
acquired in connection with the Permitted Equator Transaction shall be acquired
by a Loan Party.

 

(j)                        The definition of “Term B Facility Maturity Date” in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“Term B Facility Maturity Date” means the seventh anniversary of the Second
Amendment Effective Date.

 

(k)                     Section 2.08(b)(iv) of the Credit Agreement is hereby
amended by (i) deleting the number “3.25” and inserting the number “3.50” in
lieu thereof and (ii) deleting the number “2.50” in each instance where it
appears and inserting the number “2.75” in lieu thereof.

 

(l)                         Section 2.14(d) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

(d)                                 Each class of Refinancing Debt incurred
under this Section 2.14 shall be in an aggregate principal amount that is
(i) (x) not less than $50,000,000 and (y) an integral multiple of $10,000,000 in
excess thereof or (ii) equal to the entire remaining principal amount of the
Loans then outstanding.

 

(m)                 Section 6.12 of the Credit Agreement is hereby amended by
deleting the words “Permitted Fiji Transaction” in the second sentence thereof
and inserting the words “Permitted Equator Transaction” in lieu thereof.

 

(n)                     Section 7.01 of the Credit Agreement is hereby amended
by deleting “and” at the end of clause (o), adding “; and” at the end of clause
(p) and adding a new clause (q) immediately after clause (p) therein to read as
follows:

 

(q)                                 Indebtedness incurred pursuant to a
Permitted Revolving Credit Facility.

 

(o)                     Section 7.02 of the Credit Agreement is hereby amended
by (i) replacing the phrase “each of (a) – (v), a ‘Permitted Lien’” in the last
paragraph thereof with “each of (a) – (w), a

 

8

--------------------------------------------------------------------------------


 

‘Permitted Lien’” and (ii) deleting “and” at the end of clause (u), adding “;
and” at the end of clause (v) and adding a new clause (w) immediately after
clause (v) therein to read as follows:

 

(w)                               Permitted Revolving Credit Liens.

 

(p)                     Section 7.04(g) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

(g)                                  (i) Restricted Junior Payments made under
this clause (g) prior to the Second Amendment Effective Date, the proceeds of
which were used by Holdings to consummate all or any portion of the Permitted
Share Buyback and (ii) the Borrower may, from time to time on or after the
Second Amendment Effective Date, make payments to Holdings in an aggregate
amount for all such Restricted Junior Payments made under this clause (g)(ii) on
or after the Second Amendment Effective Date not to exceed $35,000,000, and
Holdings may accept such payments and use such proceeds from time to time to
consummate all or any portion of the Permitted Share Buyback.

 

(q)                     Section 7.06(j) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

(j)                                    (i) Investments by the Borrower and the
Restricted Subsidiaries (including Investments made in connection with the
Permitted Spin-Offs) under this clause (j) prior to the Second Amendment
Effective Date and (ii) other Investments by the Borrower and the Restricted
Subsidiaries (including Investments made in connection with the Permitted
Spin-Offs) on or after the Second Amendment Effective Date in an aggregate
amount, for all such Investments made under this clause (j)(ii), not to exceed
the greater of (x) $25,000,000 and (y) 18.0% of Consolidated Adjusted EBITDA for
the four Fiscal Quarter period ending as of the last day of the most recently
ended Fiscal Quarter;

 

(r)                        Section 8.02 of the Credit Agreement is hereby
amended by inserting the following sentence at the end thereof:

 

Notwithstanding anything herein to the contrary, Excluded Swap Obligations with
respect to any Loan Party shall not be paid with amounts received from such Loan
Party or its assets, but appropriate adjustments shall be made with respect to
payments from other Loan Parties to preserve the allocation to Obligations
otherwise set forth above in this Section 8.02.

 

(s)                       Section 10.01 of the Credit Agreement is hereby
amended by amending and restating the third-to-last paragraph in its entirety to
read as follows:

 

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (provided, for the avoidance of doubt, that such consent
of the Required Lenders shall not be required for amendments effected through
Permitted Revolving Credit Facility Amendments, Incremental Assumption
Agreements pursuant to Section 2.12 and Refinancing Amendments pursuant to
Section 2.14) (i) to add one or more additional term loan facilities (or, in the
case of any Permitted Revolving Credit Facility Amendment, a Permitted Revolving
Credit Facility) to this Agreement, subject to the limitations in Sections 2.12
(in the case of any Incremental Assumption Agreement) and 2.14 (in the case of
any Refinancing Amendment), and to permit the extensions of credit

 

9

--------------------------------------------------------------------------------


 

and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing facilities hereunder) in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.

 

(t)                        The form of Compliance Certificate attached as
Exhibit C to the Credit Agreement is amended and restated in its entirety and
replaced with the Compliance Certificate attached hereto as Exhibit A hereto.

 

ARTICLE IV
CONDITIONS TO EFFECTIVENESS

 

Section 4.01  Conditions to Effectiveness of the Amendments set forth in
Article II.  The amendments to the Credit Agreement contained in Article II
hereof and the funding of the Refinancing Debt are subject to:

 

(a)                     receipt by the Administrative Agent of counterparts of
(i) this Second Amendment duly executed by the Borrower, Holdings, the
Administrative Agent, the Administrative Agent for and on behalf of the
Consenting Lenders and the Rollover Lenders, and the Additional Refinancing
Lenders party hereto and (ii) the amendments to the Luxembourg Security
Agreements duly executed by the Luxembourg Parties party thereto and the
Collateral Agent, in form and substance reasonably satisfactory to the
Administrative Agent;

 

(b)                     receipt by the Administrative Agent of a Borrowing
Request at least 1 Business Day prior to the Second Amendment Effective Date;

 

(c)                      all notices required by Section 2.14(b) of the Credit
Agreement shall have been delivered;

 

(d)                     a certificate signed by an Authorized Officer of the
Borrower certifying that the Refinancing Debt has been made on the terms and
conditions provided for in the Credit Agreement; and

 

(e)                      satisfaction of the conditions (or waiver) set forth in
Section 4.03 hereof.

 

Section 4.02  Conditions to Effectiveness of the Specified Amendments.  The
Specified Amendments are subject to:

 

(a)                     receipt by the Administrative Agent of consents to the
Specified Amendments by the requisite percentage of the Lenders; and

 

(b)                     satisfaction (or waiver) of the conditions set forth in
Section 4.03 hereof.

 

Section 4.03  Other Conditions to Effectiveness of this Second Amendment.

 

(a)                     Acknowledgement.  The Administrative Agent shall have
received counterparts of an Acknowledgement and Agreement, substantially in the
form of Exhibit B hereto, duly executed by

 

10

--------------------------------------------------------------------------------


 

each of the Persons (other than the Borrower and Holdings) who are or are
required by the Loan Documents to be Loan Parties.

 

(b)                     Payment of Interest.  The Borrower shall have paid to
the Administrative Agent, for the ratable benefit of the Original Term Lenders
(as defined in the Amended Credit Agreement) (i) all accrued and unpaid interest
in respect of the Original Term Loans to (but excluding) the Second Amendment
Effective Date and (ii) fees, if any, required to be paid pursuant to
Section 3.05 of the Amended Credit Agreement.

 

(c)                      Payment of Fees.  All costs, fees and expenses due to
the Administrative Agent and its affiliates, the Lead Arrangers and the Lenders
(including (i) fees set forth in the Second Amendment Engagement Letter (as
defined in the Amended Credit Agreement) and (ii) a fee to the Administrative
Agent for the ratable accounts of the Refinancing Lenders equal to 0.125% of the
aggregate amount of Term B Loan Commitments on the Second Amendment Effective
Date) shall have been paid; provided that any fees may be paid by being netted
out of the proceeds of Refinancing Debt.

 

(d)                     Deliverables.  The Administrative Agent’s receipt of the
following, each of which shall be originals or pursuant to electronic
transmission (followed promptly by originals) unless otherwise specified, each
properly executed by an Authorized Officer of the signing Loan Party, each dated
the Second Amendment Effective Date (or, in the case of certificates of
governmental officials, a recent date before the Second Amendment Effective
Date) and each in form and substance reasonably satisfactory to the
Administrative Agent:

 

(i)                                     if requested by any Refinancing Lender,
a Note executed by the Borrower in favor of such Refinancing Lender evidencing
the Refinancing Debt of such Refinancing Lender;

 

(ii)                                  a certificate as to the good standing (to
the extent such concept or a similar concept exists under the laws of each
applicable jurisdiction) of each Loan Party in the domestic jurisdiction of such
Loan Party as of a recent date and, with respect to each Luxembourg Party, a
negative certificate issued by the Luxembourg Register of Commerce and
Companies;

 

(iii)                               a certificate of the Secretary or Assistant
Secretary or similar officer or a manager of each Loan Party dated the Second
Amendment Effective Date and certifying:

 

(A)                               that either (1) attached thereto is a true,
correct and complete copy of the certificate or articles of incorporation,
certificate of formation or articles of association (to the extent such concept
or a similar concept exists under the laws of each applicable jurisdiction),
including all amendments thereto, of such Loan Party or (2) such Loan Party’s
certificate or articles of incorporation, certificate of formation or articles
of association (to the extent such concept or a similar concept exists under the
laws of each applicable jurisdiction), which was previously delivered to the
Administrative Agent continues to be in full force and effect and has not been
rescinded, amended, repealed or otherwise modified since such delivery date;

 

(B)                               that attached thereto, with respect to each
Luxembourg Party, is a true, correct and complete copy of an excerpt issued by
the Luxembourg Trade and Companies Register;

 

11

--------------------------------------------------------------------------------


 

(C)                               that either (1) attached thereto is a true,
correct and complete copy of the by-laws (or limited liability company agreement
or other equivalent governing documents) of such Loan Party which were at the
time of adoption of the resolutions described in (C) below and are on and as of
the Second Amendment Effective Date in full force and effect or (2) such Loan
Party’s by-laws (or limited liability company agreement or other equivalent
governing documents) which were previously delivered to the Administrative Agent
continues to be in full force and effect and has not been rescinded, amended,
repealed or otherwise modified since such delivery date;

 

(D)                               that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors or managers (or
equivalent governing body) of such Loan Party (or its managing general partner
or managing member) authorizing the execution, delivery and performance of the
Second Amendment Documents (as defined in Section 5.01) to which such Loan Party
is a party, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect on the Second Amendment Effective Date;

 

(E)                                that the certificate or articles of
incorporation, certificate of formation or articles of association of such Loan
Party described in (A) above has not been amended since the date of the last
amendment thereto disclosed pursuant to (A) above; and

 

(F)                                 as to the incumbency and specimen signature
of each officer, manager, or other representative executing any Second Amendment
Document or any other document delivered in connection herewith on behalf of
such Loan Party;

 

(iv)                              (i) a certificate of another officer or
manager as to the incumbency and specimen signature of the Secretary or
Assistant Secretary or similar officer or manager executing the certificate
pursuant to clause (iii) above (which may, for the avoidance of doubt, be
included as a part of such certificate delivered pursuant to clause (iii) above)
or (ii) or a certification from an Authorized Officer of such Loan Party that
the Secretary or Assistant Secretary or similar officer listed on the incumbency
certificate delivered as a part of the Secretary’s Certificate of such Loan
Party previously delivered to the Administrative Agent prior to the Second
Amendment Effective Date are and continue to be authorized to act on behalf of
such Loan Party in connection with the Second Amendment and the other Loan
Documents to which such Loan Party is a party;

 

(v)                                 a favorable written opinion of (i) Hunton &
Williams LLP, special counsel to the Loan Parties, (ii) Kevin J. Wilcox, general
counsel to Holdings, (iii) Nauta Dutilh, special Luxembourg counsel to Holdings
and the Borrower and (iv) Arendt, special Luxembourg counsel to the
Administrative Agent, in each case (A) dated the Second Amendment Effective
Date, (B) addressed to the Administrative Agent and the Refinancing Term Lenders
and (C) in form and substance reasonably satisfactory to the Administrative
Agent and covering such matters as the Administrative Agent shall reasonably
request;

 

(vi)                              a certificate signed by an Authorized Officer
of the Borrower certifying that the conditions precedent set forth in
Section 5.01(b) and (c) of the Credit Agreement have been satisfied both
immediately before and after giving effect to this Second Amendment and the
incurrence of the Refinancing Debt; and

 

12

--------------------------------------------------------------------------------


 

(vii)                           a certificate signed by the chief financial
officer of the Borrower attesting to and demonstrating that each of the
Borrower, individually, and the Loan Parties, taken as a whole, was Solvent and
would be Solvent immediately before and after giving effect to the incurrence of
the Refinancing Debt.

 

(e)                      Second Amendment Effective Date.  The Second Amendment
Effective Date shall have occurred on or prior to December 9, 2013.

 

(f)                       Representations and Warranties.  The representations
and warranties set forth in Section 5.01 of this Second Amendment and any other
the Loan Document shall be true and correct in all material respects as of such
date, as applicable, with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date).

 

Section 4.04  Effects of this Second Amendment.

 

(a)                     On the Second Amendment Effective Date, the Credit
Agreement will be automatically amended to reflect the amendments thereto
provided for in this Second Amendment.  The rights and obligations of the
parties hereto shall be governed (i) prior to the Second Amendment Effective
Date, by the Credit Agreement and (ii) on and after the Second Amendment
Effective Date, by the Amended Credit Agreement.  Once the Second Amendment
Effective Date has occurred, each reference in the Credit agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement and all references to the Credit Agreement in any document,
instrument, agreement, or writing shall be deemed to refer to the Amended Credit
Agreement.

 

(b)                     Other than as specifically provided herein, this Second
Amendment shall not operate as a waiver or amendment of any right, power or
privilege of the Administrative Agent or any Lender under the Credit Agreement
or any other Loan Document or of any other term or condition of the Credit
Agreement or any other Loan Document, nor shall the entering into of this Second
Amendment preclude the Administrative Agent and/or any Lender from refusing to
enter into any further waivers or amendments with respect thereto.  This Second
Amendment is not intended by any of the parties hereto to be interpreted as a
course of dealing which would in any way impair the rights or remedies of the
Administrative Agent or any Lender except as expressly stated herein, and no
Lender shall have any obligation to extend credit to the Borrower other than
pursuant to the strict terms of the Credit Agreement and the other Loan
Documents, as amended or supplemented to date (including by means of this Second
Amendment).

 

(c)                      For the purpose of Luxembourg law (including article
1278 of the Luxembourg Civil Code), the provisions of any Security Document
governed by Luxembourg law and the first ranking security interests created
thereunder shall continue in full force and effect and shall be preserved for
the benefit of the Collateral Agent.  The first ranking security interests
created under any Security Document governed by Luxembourg law shall secure the
Obligations, as resulting from the Loan Documents and the Credit Agreement (as
amended, supplemented, restated, extended or novated (in each case, however
fundamentally and of whatsoever nature) from time to time in the past or in the
future).

 

13

--------------------------------------------------------------------------------


 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

Section 5.01  Representations and Warranties of the Borrower.  In order to
induce the Refinancing Lenders to commit to provide the Refinancing Debt and the
Administrative Agent and the Refinancing Lenders to enter into this Second
Amendment, the Borrower represents and warrants, as of the Second Amendment
Effective Date, that:  (a) each Loan Party party hereto or thereto has all
requisite power and authority to enter into the Second Amendment and the other
Loan Documents required to be delivered hereunder (collectively, the “Second
Amendment Documents”) to which it is a party and to carry out the transactions
contemplated thereby; (b) the execution, delivery and performance of each of the
Second Amendment Documents have been duly authorized by all necessary action on
the part of each Loan Party that is a party thereto and on the part of the
respective shareholders, members or other equity security holders of each Loan
Party; (c) the execution, delivery and performance by the Loan Parties of the
Second Amendment Documents to which they are parties and the consummation of the
transactions contemplated thereby do not and shall not require any registration
with, consent or approval of, or notice to, or other action to, with or by, any
Governmental Authority (other than any filings or reports required under the
securities laws) except as otherwise set forth in the Second Amendment Documents
and except for filings and recordings with respect to the Collateral to be made,
or otherwise delivered to the Collateral Agent for filing and/or recordation;
(d) each Second Amendment Document has been duly executed and delivered by each
Loan Party that is a party thereto and is the legally valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability relating to
or limiting creditors’ rights or by equitable principles relating to
enforceability; and (e) no Default or Event of Default has occurred and is
Continuing or would result from the Second Amendment or the incurrence of the
Refinancing Debt.

 

ARTICLE VI
MISCELLANEOUS

 

Section 6.01  Headings.  Article and Section headings used herein are for
convenience of reference only, are not part of this Second Amendment and shall
not affect the construction of, or be taken into consideration in interpreting,
this Second Amendment.

 

Section 6.02  Execution in Counterparts.  This Second Amendment may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Second Amendment by facsimile or other electronic imaging
means (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Second Amendment.

 

Section 6.03  Successors and Assigns.  The provisions of this Second Amendment
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

 

Section 6.04  Governing Law; Jurisdiction, Etc.

 

(a)                     Governing Law.  THIS SECOND AMENDMENT AND THE OTHER
SECOND AMENDMENT DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS SECOND AMENDMENT OR ANY OTHER SECOND AMENDMENT DOCUMENT
(EXCEPT, AS TO ANY OTHER SECOND AMENDMENT

 

14

--------------------------------------------------------------------------------


 

DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICTS OF LAWS PRINCIPLES
THEREOF THAT WOULD REQUIRE THE APPLICATION OF LAWS OF ANOTHER JURISDICTION.

 

(b)                     Submission to Jurisdiction.  THE BORROWER AND EACH OTHER
LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY
ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR
EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE
AGENT, ANY LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS SECOND AMENDMENT AND THE OTHER SECOND AMENDMENT DOCUMENTS TO WHICH IT IS A
PARTY OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS SECOND
AMENDMENT OR ANY OTHER SECOND AMENDMENT DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS SECOND AMENDMENT OR ANY OTHER SECOND AMENDMENT
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

(c)                      Waiver of Venue.  THE BORROWER AND EACH OTHER LOAN
PARTY PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS SECOND AMENDMENT OR ANY SECOND AMENDMENT DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d)                     Service of Process.  EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02 OF THE CREDIT AGREEMENT.  NOTHING IN THIS SECOND AMENDMENT OR ANY
OTHER SECOND AMENDMENT DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

Section 6.05  Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY

 

15

--------------------------------------------------------------------------------


 

OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS SECOND AMENDMENT OR ANY OTHER
SECOND AMENDMENT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS SECOND
AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 6.06  Fees and Expenses.  The Borrower agrees to pay all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
affiliates (including the reasonable and invoiced fees, charges and
disbursements of Fried Frank, as U.S. counsel for the Administrative Agent, and
Arendt, as Luxembourg counsel to the Administrative Agent) in connection with
the preparation, negotiation, execution, delivery, administration and
enforcement of this Second Amendment and the other documents and instruments
referred to herein or contemplated hereby.

 

Section 6.07  Loan Document Pursuant to Credit Agreement.  This Second Amendment
is a Loan Document executed pursuant to the Credit Agreement and shall be
construed, administered and applied in accordance with all of the terms and
provisions of the Credit Agreement (and, following the effectiveness hereof, the
Amended Credit Agreement).

 

Section 6.08  Refinancing Amendment Pursuant to Credit Agreement.  This Second
Amendment, except for Article III hereof, shall constitute a Refinancing
Amendment for all purposes of the Amended Credit Agreement and the other Loan
Documents.

 

Section 6.09  Cashless Rollover of Certain Loans.  It is understood and agreed
that (i) simultaneously with the making of each Term Loan by each Rollover
Lender pursuant to Section 2.01 of the Amended Credit Agreement, the Original
Term Loan of such Rollover Lender in the aggregate principal amount set forth on
the signature page of such Rollover Lender to this Second Amendment shall be
deemed to be extinguished, repaid and no longer outstanding, and such Rollover
Lender shall thereafter hold a Term Loan in such aggregate principal amount so
set forth on such signature page and (ii) each Rollover Lender shall not receive
any prepayment being made to other Lenders holding Original Term Loans from the
proceeds of the Term Loans to the extent of the principal amount listed on such
Rollover Lender’s signature page to this Second Amendment.

 

Section 6.10  Repricing Lead Arrangers.  The Borrower and the Refinancing
Lenders agree that (i)  each of Bank of America, N.A. or its designated
affiliate, Barclays Bank PLC or its designated affiliate (“Barclays”), Citigroup
Global Markets Inc. or its designated affiliate (“Citi”), J.P. Morgan Securities
LLC or its designated affiliate (“JPM”) and, in each case, any respective
successors thereto (collectively, in such capacity, the “Repricing Lead
Arrangers”) shall be entitled to the privileges, indemnification, immunities and
other benefits afforded to the Lead Arrangers and, in the case of Barclays, Citi
and JPM, the Co-Syndication Agents pursuant to Article IX and Section 10.04 of
the Amended Credit Agreement and (ii) except as otherwise agreed to in writing
by the Borrower and the Repricing Lead Arrangers, the Repricing Lead Arrangers
shall have no duties, responsibilities or liabilities with respect to this First
Amendment, the Amended Credit Agreement or any other Loan Document.

 

[Signature Pages Follow]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the signatories hereto have caused this Second Amendment to
be executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

 

BORROWER:

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

 

By:

/s/ William B. Shepro

 

 

Name:

William B. Shepro

 

 

Title:

Manager

 

 

HOLDINGS:

ALTISOURCE PORTFOLIO SOLUTIONS S.A.

 

 

 

 

 

By:

/s/ William B. Shepro

 

 

Name:

William B. Shepro

 

 

Title:

Chief Executive Officer

 

[Altisource — Second Amendment]

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Rosanne Parsill

 

 

Name:

Rosanne Parsill

 

 

Title:

Vice President

 

[Altisource — Second Amendment]

 

--------------------------------------------------------------------------------


 

ROLLOVER LENDERS:

BANK OF AMERICA, N.A., as Administrative Agent, for and on behalf of the
Rollover Lenders who have delivered a signature page hereto pursuant to
Section 2.01 of the Credit Agreement

 

 

 

 

 

By:

/s/ Rosanne Parsill

 

 

Name:

Rosanne Parsill

 

 

Title:

Vice President

 

[Altisource — Second Amendment]

 

--------------------------------------------------------------------------------


 

ADDITIONAL REFINANCING LENDERS:

BANK OF AMERICA, N.A., as an Additional Refinancing Lender

 

 

 

 

 

By:

/s/ Garrett P. Carpenter

 

 

Name:

Garrett P. Carpenter

 

 

Title:

Managing Director

 

 

 

 

 

Aggregate Principal Amount of Term B Loan Commitment:

 

 

 

$43,388,810.85                            

 

[Altisource — Second Amendment]

 

--------------------------------------------------------------------------------


 

CONSENTING LENDERS:

BANK OF AMERICA, N.A., as Administrative Agent, for and on behalf of the Lenders
who have consented to the Specified Amendments as provided in Section 10.01 of
the Credit Agreement

 

 

 

 

 

By:

/s/ Rosanne Parsill

 

 

Name:

Rosanne Parsill

 

 

Title:

Vice President

 

[Altisource — Second Amendment]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                      , 20       

 

Bank of America, N.A.

as Administrative Agent

for the Secured Parties, I.S.A.O.A., A.T.I.M.A.

Attn:  MAC Legal Collateral Administration

Mail Code TX1-492-14-06

901 Main Street

Dallas, TX 75202

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of November 27, 2012 (as
amended, modified or supplemented from time to time, including by that certain
Amendment No. 1 to Credit Agreement dated May 7, 2013 and that certain Amendment
No. 2 to Credit Agreement dated December 9, 2013, the “Credit Agreement”; the
terms defined therein being used herein as therein defined) among ALTISOURCE
PORTFOLIO SOLUTIONS S.A., a public limited liability company (société anonyme)
organized and established under the laws of the Grand Duchy of Luxembourg,
having its registered office at 291, route d’Arlon, L-1150 Luxembourg, Grand
Duchy of Luxembourg and registered with the Luxembourg Trade and Companies
register under number B 72391 (“Holdings”), ALTISOURCE SOLUTIONS S.À R.L.,
private limited liability company (société à responsabilité limitée) organized
and established under the laws of the Grand Duchy of Luxembourg, having its
registered office at 291, route d’Arlon, L-1150 Luxembourg, Grand Duchy of
Luxembourg, having a share capital of USD 21,463,001 and registered with the
Luxembourg Trade and Companies register under number B 147268 (the “Borrower”),
the Lenders party thereto from time to time and BANK OF AMERICA, N.A. (“BofA”),
as Administrative Agent and Collateral Agent.

 

The undersigned Authorized Officer of the Borrower hereby certifies, solely in
his or her capacity as an Authorized Officer of the Borrower and not in his or
her individual capacity, as of the date hereof that he/she is the [·] of the
Borrower, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

Attached hereto as Schedule 1 are the year-end audited Consolidated financial
statements required by Section 6.01(b) of the Credit Agreement for the Fiscal
Year of Holdings and its Consolidated Subsidiaries ended as of the above date
[(together with reconciliation statements eliminating the financial information
pertaining to Unrestricted Subsidiaries)](1), setting forth in comparative form
the corresponding figures for the previous Fiscal Year and the corresponding
figures from the Financial Model for the Fiscal Year covered by such financial
statements, in reasonable detail, together with a Financial Officer
Certification and a Narrative Report with respect thereto, and together with the
report and opinion of its independent certified public accountants required by
Section 6.01(b) of the Credit Agreement.

 

--------------------------------------------------------------------------------

(1)  Insert if applicable

 

--------------------------------------------------------------------------------


 

[Use following paragraph 1 for interim financial statements]

 

Attached hereto as Schedule 1 are the unaudited Consolidated financial
statements required by Section 6.01(a) of the Credit Agreement for the Fiscal
Quarter of Holdings and its Subsidiaries ended as of the above date [(together
with reconciliation statements eliminating the financial information pertaining
to Unrestricted Subsidiaries)](2), setting forth in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year
and the corresponding figures from the Financial Model for the current Fiscal
Year in reasonable detail, together with a Financial Officer Certification and a
Narrative Report with respect thereto.  Such financial statements fairly
present, in all material respects, the consolidated financial condition, results
of operations and cash flows of Holdings and its Subsidiaries on a Consolidated
basis in accordance with GAAP as at such date and for such period, subject to
changes resulting from audit and normal year-end audit adjustments.

 

The undersigned has reviewed and is generally familiar with the terms of the
Credit Agreement and has made, or has caused to be made under his/her
supervision, a review of the transactions and financial condition of Holdings
and its Subsidiaries during the accounting period covered by the attached
financial statements.

 

A review of the activities of Holdings and its Subsidiaries during such fiscal
period has been made under the supervision of the undersigned and

 

[select one:]

 

[to the best knowledge of the undersigned, no Default or Event of Default has
occurred and is continuing.]

 

—or—

 

[the following is a list of each Default or Event of Default that has occurred
and is continuing and its nature and status:]

 

The information and calculations of the Total Leverage Ratio[, the] [and the]
Senior Secured Leverage Ratio [and Consolidated Excess Cash Flow](3) set forth
on Schedule 2 attached hereto are true and accurate in all material respects.

 

--------------------------------------------------------------------------------

(2)  Insert if applicable

 

(3)  Include with year-end audited Consolidated financial statements required by
Section 6.01(b) of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date first set forth above.

 

 

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                        (“Statement
Date”)

 

SCHEDULE 1
to the Compliance Certificate

 

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                    

 

SCHEDULE 2
to the Compliance Certificate
($ in 000s)

 

Consolidated Adjusted EBITDA for four consecutive fiscal quarters ending on, or
most recently preceding, the Statement Date (“Measurement Period”):(4)

 

 

 

 

 

 

 

A.

 

Consolidated Net Income (“Consolidated Adjusted EBITDA” — clause (i)):

 

$

 

 

 

 

 

 

 

 

B.

 

Permitted add backs (without duplication and in each case only to the extent
deducted in determining Consolidated Net Income):

 

 

 

 

 

 

 

 

 

 

 

1.              Consolidated Interest Expense (“Consolidated Adjusted EBITDA” —
clause (i)(a)):

 

$

 

 

 

 

 

 

 

 

 

 

2.              Provisions for taxes based on income (“Consolidated Adjusted
EBITDA” — clause (i)(b)):

 

$

 

 

 

 

 

 

 

 

 

 

3.              Total depreciation expense (“Consolidated Adjusted EBITDA” —
clause (i)(c))

 

$

 

 

 

 

 

 

 

 

 

 

4.              Total amortization expense (“Consolidated Adjusted EBITDA” —
clause (i)(d)):

 

$

 

 

 

 

 

 

 

 

 

 

5.              Other non-cash charges reducing Consolidated Net Income
(including, without limitation, any non-cash losses recorded on the repurchase
or extinguishment of debt) (“Consolidated Adjusted EBITDA” — clause (i)(e)):

 

$

 

 

 

 

 

 

 

 

 

 

6.              Any extraordinary non-cash charges or losses determined in
accordance with GAAP (“Consolidated Adjusted EBITDA” — clause (i)(f)):

 

$

 

 

 

 

 

 

 

 

 

 

7.              Any aggregate net loss on or of Permitted Spin-Offs or on the
sale, lease, transfer or other disposition of property outside the ordinary
course of business or the discontinuance of any operations or business line
(“Consolidated Adjusted EBITDA” — clause (i)(g)):

 

$

 

 

 

--------------------------------------------------------------------------------

(4)                                 Consolidated Adjusted EBITDA is computed for
the four quarters comprising the applicable Measurement Period treated as if
they were a single accounting period and calculated after giving effect to the
adjustments set forth in Section 7.07 of the Credit Agreement .

 

--------------------------------------------------------------------------------


 

 

 

8.              Any restructuring charges relating to head count reduction and
the closure of facilities attributable to Permitted Acquisitions incurred during
the 12 months preceding the last day of the Measurement Period; provided that
(1) such charges are factually supportable and have been realized, (2) either
(A) the addition of such charges shall not be inconsistent with Regulation G and
Article 11 of Regulation S-X promulgated under the Securities Act and the
Exchange Act and as interpreted by the staff of the SEC or (B) if such charges
do not meet the requirements of the preceding clause (A), then the addition of
such charges, when aggregated with the add-back pursuant to Line B.9 below,
shall not exceed 7.5% of Consolidated Adjusted EBITDA (without giving effect to
any adjustments pursuant to this Line B.8 and Line B.9 below) in the Measurement
Period and (3) the Borrower shall provide the Administrative Agent with a
reasonably detailed list of such charges together with this Compliance
Certificate being delivered for the Measurement Period (“Consolidated Adjusted
EBITDA” — clause (i)(h)):

 

$

 

 

 

 

 

 

 

 

 

 

9.              Any synergies, operating expense reductions or other cost
savings attributable to Permitted Acquisitions; provided that (1) such cost
savings are factually supportable and are reasonably expected to be realized
within 12 months following such Permitted Acquisition, (2) either (A) the
addition of such synergies, operating expense reductions or other cost savings
shall not be inconsistent with Regulation G and Article 11 of Regulation S-X
promulgated under the Securities Act and the Exchange Act and as interpreted by
the staff of the SEC or (B) if such synergies, operating expense reductions or
such other cost savings do not meet the requirements of the preceding clause
(A), then the addition of such synergies, operating expense reductions or other
cost savings, when aggregated with the addition of charges pursuant to Line B.8
above, shall not exceed 7.5% of Consolidated Adjusted EBITDA (without giving
effect to any adjustments pursuant to this Line B.9 and Line B.8 above) in the
Measurement Period and (3) the Borrower shall provide the Administrative Agent
with a reasonably detailed list of such synergies, operating expense reductions
or such other cost savings together with this Compliance Certificate being
delivered for the Measurement Period (“Consolidated Adjusted EBITDA” — clause
(i)(i)):

 

$

 

 

 

--------------------------------------------------------------------------------


 

 

 

10.       Costs, fees and expenses incurred in connection with the Spinoff, the
Transactions, the First Amendment (including without limitation the incurrence
of First Amendment Incremental Term Loans on the First Amendment Effective Date
and the use of proceeds thereof and the payment of fees and expenses in
connection therewith), the Second Amendment (including without limitation the
incurrence of Refinancing Debt on the Second Amendment Effective Date and the
use of proceeds thereof and the payment of fees and expenses in connection
therewith), the incurrence of a Permitted Revolving Credit Facility, Permitted
Acquisitions and Permitted Spin-Offs, Permitted Acquisitions and Permitted
Spin-Offs, (“Consolidated Adjusted EBITDA” — clause (i)(j)):

 

$

 

 

 

 

 

 

 

 

 

 

11.       Non-cash expenses resulting from the grant or periodic remeasurements
of stock options or other equity-related incentives (including, any non-cash
expenses related to any stock option or other equity-related incentives
resulting from the acceleration of vesting in the event of a change of control)
to any director, officer, employee, former employee or consultant of any Loan
Party (“Consolidated Adjusted EBITDA” — clause (i)(k)):

 

$

 

 

 

 

 

 

 

 

 

 

12.       Impairment or write-off of goodwill and other intangible assets
(“Consolidated Adjusted EBITDA” — clause (i)(l)):

 

$

 

 

 

 

 

 

 

 

 

 

13.       Total Permitted add backs (sum of Lines B.1 through B.12):

 

$

 

 

 

 

 

 

 

 

C.

 

Deductions (without duplication and in each case only to the extent increasing
Consolidated Net Income):

 

 

 

 

 

 

 

 

 

 

 

1.              Any other non-cash gains for the Measurement Period
(“Consolidated Adjusted EBITDA” — clause (ii)(a)):

 

$

 

 

 

 

 

 

 

 

 

 

2.              Any extraordinary non-cash gains determined in accordance with
GAAP (“Consolidated Adjusted EBITDA” — clause (ii)(b)):

 

$

 

 

 

 

 

 

 

 

 

 

3.              Any non-cash gain recorded on the repurchase or extinguishment
of debt (“Consolidated Adjusted EBITDA” — clause (ii)(c)):

 

$

 

 

 

 

 

 

 

 

 

 

4.              Total Deductions (sum of Lines C.1 through C.3):

 

$

 

 

 

 

 

 

 

 

D.

 

Consolidated Adjusted EBITDA (Line A plus Line B.13 minus Line C.4):

 

$

 

 

 

--------------------------------------------------------------------------------


 

Total Leverage Ratio:(5)

 

 

 

 

 

 

 

 

 

A.

 

Consolidated Total Debt (“Total Leverage Ratio” — clause (i)):

 

 

 

 

 

 

 

 

 

 

 

1.              Aggregate stated balance sheet amount of all Indebtedness of
Holdings and the Restricted Subsidiaries (or, if higher, the par value or stated
face amount of all such Indebtedness) determined on a Consolidated basis in
accordance with GAAP; provided that such amount shall not include Indebtedness
in respect of any letter of credit, except to the extent of unreimbursed
obligations in respect of drawn letters of credit (provided that any
unreimbursed amount under commercial letters of credit shall be included in this
calculation only upon the passage of three (3) Business Days after such amount
is drawn (it being understood that any borrowing, whether automatic or
otherwise, to fund such reimbursement shall be counted)):

 

$

 

 

 

 

 

 

 

 

 

 

2.              Cash and Cash Equivalents not subject to any Lien other than any
Lien in favor of the Collateral Agent securing Obligations

 

$

 

 

 

 

 

 

 

 

 

 

3.              Consolidated Total Debt (Line A.1 minus Line A.2):

 

$

 

 

 

 

 

 

 

 

B.

 

Consolidated Adjusted EBITDA (Line D of “Consolidated Adjusted EBITDA” above):

 

$

 

 

 

 

 

 

 

 

C.

 

Total Leverage Ratio (Line A.3 divided by Line B):

 

$

 

 

 

--------------------------------------------------------------------------------

(5)  Include for: (i) Permitted Acquisitions (clause (iv) of the definition of
“Permitted Acquisition” in the Credit Agreement); (ii) Permitted Spin-Offs
(definition of “Permitted Spin-Off” in the Credit Agreement); (iii) designation
of one or more Unrestricted Subsidiaries (clause (i)(z) of the penultimate
proviso of the definition of “Unrestricted Subsidiary” in the Credit Agreement);
(iv) incurrence of Junior Indebtedness (Section 7.01(m) of the Credit
Agreement); (v) making of Restricted Junior Payments (Section 7.04(ii) of the
Credit Agreement); (vi) making Investments using the Available Amount (Section
7.06(i) of the Credit Agreement); and (vii) loans and advances to Ocwen to
finance certain acquisitions by Ocwen (Section 7.06(m) of the Credit Agreement)

 

--------------------------------------------------------------------------------


 

Senior Secured Leverage Ratio:(6)

 

 

 

 

 

 

 

 

 

A.

 

Consolidated Senior Secured Debt (“Senior Secured Leverage Ratio” — clause (i)):

 

 

 

 

 

 

 

 

 

 

 

1.              Consolidated Total Debt (Line A.3 of “Total Leverage Ratio”
above) only to the extent it is secured by a Lien on the assets of Holdings or
any Restricted Subsidiary

 

$

 

 

 

 

 

 

 

 

B.

 

Consolidated Adjusted EBITDA (Line D of “Consolidated Adjusted EBITDA” above):

 

 

 

 

 

 

 

 

 

C.

 

Senior Secured Leverage Ratio (Line A.1 divided by Line B):

 

$

 

 

 

--------------------------------------------------------------------------------

(6)  Include for: (i) determining ECF Percentage (Section 2.08(b)(iv) of the
Credit Agreement); (ii) incurrence of Incremental Loans (Section 2.12(c)(iv) of
the Credit Agreement); and (iii) incurrence of Permitted Revolving Credit
Facility (definition of “Permitted Revolving Credit Facility” in the Credit
Agreement);.

 

--------------------------------------------------------------------------------


 

Section 2.08(b)(iv) — Consolidated Excess Cash Flow for Measurement Period:(7)

 

 

 

 

 

 

 

 

 

A.

 

Consolidated Net Income (“Consolidated Excess Cash Flow” — clause (i)(a)):

 

$

 

 

 

 

 

 

 

 

B.

 

To the extent reducing Consolidated Net Income, non-cash charges, including for
depreciation and amortization (excluding any such non-cash charge to the extent
it represents an accrual or reserve for potential cash charge in any future
period or amortization of a prepaid cash charge that was paid in a prior period)
(“Consolidated Excess Cash Flow” — clause (i)(b)):

 

$

 

 

 

 

 

 

 

 

C.

 

Consolidated Working Capital Adjustment (“Consolidated Excess Cash Flow” —
clause (i)(c)):

 

 

 

 

 

 

 

 

 

 

 

1.              Consolidated Working Capital on first day of Measurement Period:

 

 

 

 

 

 

 

 

 

 

 

a.              Consolidated Working Capital Assets on the first day of
Measurement Period:

 

$

 

 

 

 

 

 

 

 

 

 

b.              Consolidated Working Capital Liabilities on the first day of
Measurement Period:

 

$

 

 

 

 

 

 

 

 

 

 

c.               Consolidated Working Capital on the first day of Measurement
Period (Line C.1.a minus Line C.1.b):

 

$

 

 

 

 

 

 

 

 

 

 

2.              Consolidated Working Capital on last day of Measurement Period:

 

 

 

 

 

 

 

 

 

 

 

a.              Consolidated Working Capital Assets on the last day of
Measurement Period:(8)

 

$

 

 

 

 

 

 

 

 

 

 

b.              Consolidated Working Capital Liabilities on the last day of
Measurement Period:(9)

 

$

 

 

 

 

 

 

 

 

 

 

c.               Consolidated Working Capital on the last day of Measurement
Period (Line C.2.a minus Line C.2.b):

 

$

 

 

 

 

 

 

 

 

 

 

3.              Consolidated Working Capital Adjustment (amount by which Line
C.1.c exceeds (or is less than) Line C.2.c):

 

$

 

 

 

 

 

 

 

 

D.

 

Deductions from Consolidated Excess Cash Flow: the aggregate amount of
(“Consolidated Excess Cash Flow” — clause (ii)):

 

 

 

 

--------------------------------------------------------------------------------

(7)  Include with year-end audited Consolidated financial statements required by
Section 6.01(b) of the Credit Agreement.

 

(8)  Exclude (a) the effect of reclassification during the Measurement Period of
assets included in Consolidated Working Capital Assets and (b) the effect of any
Permitted Acquisition during the Measurement Period (except to the extent that
the amount (which may be a negative number) by which the Consolidated Working
Capital acquired in such Permitted Acquisition as at the time of such
acquisition exceeds (or is less than) Consolidated Working Capital with respect
to such Permitted Acquisition at the end of such period).

 

(9)  Exclude (a) the effect of reclassification during the Measurement Period of
liabilities included in Consolidated Working Capital Liabilities and (b) the
effect of any Permitted Acquisition during the Measurement Period (except to the
extent that the amount (which may be a negative number) by which the
Consolidated Working Capital acquired in such Permitted Acquisition as at the
time of such acquisition exceeds (or is less than) Consolidated Working Capital
with respect to such Permitted Acquisition at the end of such period).

 

--------------------------------------------------------------------------------


 

 

 

1.              Scheduled and other mandatory repayments, without duplication,
of Indebtedness for borrowed money (excluding repayments of any revolving credit
facility that are not included in Consolidated Working Capital Liabilities
except to the extent the commitments with respect thereto are permanently
reduced in connection with such repayments) and scheduled repayments of
obligations under Capital Leases (excluding any interest expense portion
thereof) (“Consolidated Excess Cash Flow” — clause (ii)((a))(1)):

 

$

 

 

 

 

 

 

 

 

 

 

2.              Consolidated Capital Expenditures (other than Consolidated
Capital Expenditures that are financed with the proceeds of any issuance or
incurrence of Indebtedness or any capital contributions or net cash proceeds of
equity issuances received or made by Holdings or the Borrower) (“Consolidated
Excess Cash Flow” — clause (ii)(a)(2)):

 

$

 

 

 

 

 

 

 

 

 

 

3.              Acquisition Consideration and all consideration paid in
connection with Permitted Acquisitions and other Investments permitted to be
made under Section 7.06 of the Credit Agreement (other than (x) the transactions
referred to in the proviso to the second sentence of Section 6.12 of the Credit
Agreement consummated prior to the First Amendment Effective Date, (y) the
Permitted ResCap Transaction and (z) other Permitted Acquisitions or other
Investments that are, in the case of this clause (z), financed with the
Available Amount or with the proceeds of any issuance or incurrence of
Indebtedness or any capital contributions or net cash proceeds of equity
issuances received or made by Holdings or the Borrower, without duplication)
(“Consolidated Excess Cash Flow” — clause (ii)(a)(3)):

 

 

 

 

 

 

 

 

 

 

 

4.              Other non cash gains increasing Consolidated Net Income for the
Measurement Period (excluding any such non cash gain to the extent it represents
the reversal of an accrual or reserve for potential cash gain in any prior
period) (“Consolidated Excess Cash Flow” — clause (ii)(b)):

 

$

 

 

 

 

 

 

 

 

 

 

5.              Total Deductions (sum of Lines D.1, D.2, D.3 and D.4):

 

$

 

 

 

 

 

 

 

 

E.

 

Consolidated Excess Cash Flow ((sum, without duplication, of Lines A, B and C.3)
minus Line D.5)(10):

 

$

 

 

 

 

 

 

 

 

F.

 

ECF Percentage (50% if the Senior Secured Leverage Ratio is greater than 3.50 to
1.00 for the Fiscal Year; 25% if the Senior Secured Leverage Ratio is 3.50 to
1.00 or less but greater than 2.75 to 1.00 for the Fiscal Year; 0% if the Senior
Secured Leverage Ratio is equal to or less than 2.75 to 1.00 for the Fiscal
Year):

 

%

 

 

 

 

 

 

G.

 

Amount after application of ECF Percentage (product of Line E and F):

 

$

 

 

 

 

 

 

 

 

H.

 

Aggregate amount of voluntary prepayments made during the Measurement Period or
after the end of the Measurement Period and prior to the time of prepayment
(and, for the Fiscal Year ending on December 31, 2013, after the initial
Borrowing Date and prior to the beginning of such Fiscal Year)
(Section 2.08(b)(iv)(ii))

 

$

 

 

 

--------------------------------------------------------------------------------

(10)  Must be greater than zero.

 

--------------------------------------------------------------------------------


 

I.

 

Amount to be Prepaid (Line G minus Line H)

 

$

 

 

 

--------------------------------------------------------------------------------


 

Exhibit B

 

FORM OF ACKNOWLEDGEMENT AND AGREEMENT

 

Each Loan Party listed below hereby acknowledges that it has reviewed the
Amendment No. 2 to Credit Agreement dated as of December 9, 2013 to which this
Acknowledgement and Agreement is attached as an exhibit (the “Second Amendment”)
and hereby consents to the execution, delivery and performance thereof by the
Borrower.  Each Loan Party hereby confirms its obligation under each Loan
Document to which it is a party and agrees that, after giving effect to the
Second Amendment, neither the modification of the Credit Agreement or any other
Loan Document effected pursuant to the Second Amendment, nor the execution,
delivery, performance or effectiveness of the Second Amendment or any other Loan
Document impairs the validity or effectiveness of any Loan Document to which it
is a party or impairs the validity, effectiveness or priority of the Liens
granted pursuant to any other Loan Document to which it is a party or by which
it is otherwise bound.

 

THIS ACKNOWLEDGEMENT AND AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF
OR RELATING TO THIS ACKNOWLEDGEMENT AND AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICTS OF LAWS PRINCIPLES
THEREOF THAT WOULD REQUIRE THE APPLICATION OF LAWS OF ANOTHER JURISDICTION.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

 

ALTISOURCE FULFILLMENT OPERATIONS, INC.  

 

 

 

 

 

By:

/s/ Jeffrey R. McGuiness

 

 

Name: Jeffrey R. McGuiness

 

 

Title: President

 

 

 

ALTISOURCE HOLDINGS, LLC  

 

 

 

 

 

By:

/s/ William B. Shepro

 

 

Name: William B. Shepro

 

 

Title: Manager

 

 

 

ALTISOURCE PORTFOLIO SOLUTIONS, INC.  

 

 

 

 

 

By:

/s/ Mark J. Hynes

 

 

Name: Mark J. Hynes

 

 

Title: President

 

 

 

ALTISOURCE SINGLE FAMILY, INC.  

 

 

 

 

 

By:

/s/ Jason C. Kirkley

 

 

Name: Jason C. Kirkley

 

 

Title: President

 

 

 

ALTISOURCE SOLUTIONS, INC.  

 

 

 

 

 

By:

/s/ Mark J. Hynes

 

 

Name: Mark J. Hynes

 

 

Title: President

 

 

 

ALTISOURCE US DATA, INC.  

 

 

 

 

 

By:

/s/ Mark J. Hynes

 

 

Name: Mark J. Hynes

 

 

Title: President

 

[Altisource – Second Amendment – Acknowledgment and Agreement]

 

--------------------------------------------------------------------------------


 

 

BELTLINE ROAD INSURANCE AGENCY, INC.  

 

 

 

 

 

By:

/s/ Peter S. Oglesby

 

 

Name: Peter S. Oglesby

 

 

Title: President

 

 

 

EQUATOR, LLC  

 

 

 

 

 

By:

/s/ William B. Shepro

 

 

Name: William B. Shepro

 

 

Title: Manager

 

 

 

NATIONWIDE CREDIT, INC.  

 

 

 

 

 

By:

/s/ Arindam Bose

 

 

Name: Arindam Bose

 

 

Title: President and Treasurer

 

 

 

PORTFOLIO MANAGEMENT OUTSOURCING SOLUTIONS, LLC  

 

 

 

 

 

By:

/s/ William B. Shepro

 

 

Name: William B. Shepro

 

 

Title: Manager

 

 

 

POWER DEFAULT SERVICES, INC.  

 

 

 

 

 

By:

/s/ Daniel L. Feinstein

 

 

Name: Daniel L. Feinstein

 

 

Title: President

 

 

 

PREMIUM TITLE AGENCY, INC.  

 

 

 

 

 

By:

/s/ James A. Weld

 

 

Name: James A. Weld

 

 

Title: President

 

[Altisource – Second Amendment – Acknowledgment and Agreement]

 

--------------------------------------------------------------------------------


 

 

PREMIUM TITLE OF CALIFORNIA, INC.  

 

 

 

 

 

By:

/s/ James A. Weld

 

 

Name: James A. Weld

 

 

Title: President

 

 

 

PREMIUM TITLE SERVICES, INC. 

 

 

 

 

 

By:

/s/ James A. Weld

 

 

Name: James A. Weld

 

 

Title: President

 

 

 

PTS — TEXAS TITLE, INC.

 

 

 

 

 

By:

/s/ James A. Weld

 

 

Name: James A. Weld

 

 

Title: President

 

 

 

REALHOME SERVICES AND SOLUTIONS, INC. 

 

 

 

 

 

By:

/s/ Christian D. Webb

 

 

Name: Christian D. Webb

 

 

Title: President

 

 

 

 

SPRINGHOUSE, LLC  

 

 

 

 

 

By:

/s/ J. Kevin Raney

 

 

Name: J. Kevin Raney

 

 

Title: President

 

 

 

 

THE MORTGAGE PARTNERSHIP OF AMERICA, L.L.C.  

 

 

 

 

 

By:

/s/ William B. Shepro

 

 

Name: William B. Shepro

 

 

Title: Manager

 

[Altisource – Second Amendment – Acknowledgment and Agreement]

 

--------------------------------------------------------------------------------


 

 

WESTERN PROGRESSIVE TRUSTEE, LLC 

 

 

 

 

 

By:

/s/ William B. Shepro

 

 

Name: William B. Shepro

 

 

Title: Manager

 

[Altisource – Second Amendment – Acknowledgment and Agreement]

 

--------------------------------------------------------------------------------